UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6836



JOHN WILLIAM MUNSON,

                                            Petitioner - Appellant,

          versus


HARLEY G. LAPPIN,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-97-380-5-HC-BO)


Submitted:   August 28, 1997           Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John William Munson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing, with-

out prejudice, his petition filed under 28 U.S.C.A. § 2241 (West

1994 & Supp. 1997). Our review of the record and the district

court's order discloses that this appeal is without merit. Accord-

ingly, we affirm on the reasoning of the district court. Munson v.
Lappin, No. CA-97-380-5-HC-BO (E.D.N.C. May 20, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2